Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 5, 2021

                                      No. 04-20-00567-CV

   Brad G. GROUNDS, HAP Land LLC, Shale Marketplace LLC and GW3 Royalties LLC.,
                                  Appellants

                                                v.

 FIRST GROUNDROCK ROYALTIES, LLC., Step Groundrock Investment, LP and South
                     Texas Energy Partners, LLC,
                             Appellees

                  From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-CI-05965
                         Honorable Antonia Arteaga, Judge Presiding


                                         ORDER
        After we granted Appellees’ first motion for extension of time to file the brief, we set it
due on February 5, 2021. See TEX. R. APP. P. 38.6(b). Before the once-extended due date,
Appellees filed an unopposed second motion for a five-day extension of time to file the brief,
until February 10, 2021. See id. R. 10.5(b).
       Appellees’ motion is GRANTED. Appellees’ brief is due on February 10, 2021.




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of February, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court